Name: Commission Regulation (EEC) No 1494/91 of 31 May 1991 authorizing the Spanish intervention agency to put up for sale by invitation to tender 24 000 tonnes of paddy rice with a view to export in the form of milled rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 6 . 91 Official Journal of the European Communities No L 140/ 13 COMMISSION REGULATION (EEC) No 1494/91 of 31 May 1991 authorizing the Spanish intervention agency to put up for sale by invitation to tender 24 000 tonnes of paddy rice with a view to export in the form of milled rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 806/89 (2), and in particular Article 5 (3) thereof, Whereas Article 3 of Council Regulation (EEC) No 1424/76 of 21 June 1976 laying down general rules for intervention on the market in rice ( ¢'), as last amended by Regulation (EEC) No 794/91 (4), provides that sales of rice held by intervention agencies are to be organized by invi ­ tation to tender ; Whereas Commission Regulation (EEC) No 75/91 (5) lays down the procedures and the conditions for the sale of paddy rice held by intervention agencies ; Whereas on 16 May 1991 Spain notified the Commission of its wish to sell 24 000 tonnes of paddy rice held by its intervention agency with a view to export to third coun ­ tries in the form of milled rice ; whereas that request can be acceded to ; Whereas the quantity of milled rice to be exported follo ­ wing treatment of the paddy rice should be specified ; Whereas Spain is to take all further action compatible with the provisions in force to ensure that the operation runs smoothly and to inform the Commission thereof ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 1 . The invitation to tender shall be open from 1 1 June to 31 August 1991 . 2 . The paddy rice awarded must be converted into milled rice for human consumption and exported to a destination in zones I to VI or VIII , excluding Guyana, Madagascar and Surinam, as indicated in Annex I to Regulation (EEC) No 1 124/77 (6). Tenders shall not be valid unless accompanied by :  an application for an export licence for milled rice in bulk and/or in packages of more than five kilograms, falling within CN codes 1006 30 92, 1006 30 94 and/or 1006 30 96, together with an application for advance fixing of the refund for the product in ques ­ tion ,  evidence that the tenderer has lodged the security provided for in Article 13 (4) of Regulation (EEC) No 75/91 ,  a written undertaking by the tenderer to lodge, on payment of the goods at the latest, the security provided for in the fifth paragraph of Article 17 of Regulation (EEC) No 75/91 . Article 3 The minimum selling price shall be ECU 235,86 per tonne. Article 4 1 . Notwithstanding Article 21 ( 1 ) of Commission Regulation (EEC) No 3719/88 (7), export licences issued shall be deemed, for the purposes of determining their term of validity, to have been issued on the day of submission of the tender. 2 . Export licences issued within the framework of this invitation to tender shall carry the following entry in section 22 : 'Invitation to tender opened by Regulation (EEC) No 1494/91  Tender of ' Article 5 For the purposes of determining the quantity of milled rice to be exported, the quantity of paddy rice awarded shall be multiplied by a coefficient based on the milling HAS ADOPTED THIS REGULATION : Article 1 The Spanish intervention agency is hereby authorized to put up for sale on the Community market by invitation to tender 24 000 tonnes of paddy rice held by it . (') OJ No L 166, 25. 6 . 1976, p. 1 . (2) OJ No L 177, 24. 6. 1989, p. 1 . (  ') OJ No L 166, 25. 6. 1976, p. 24. (4) OJ No L 82, 28 . 3 . 1991 , p. 5 . h OJ No L 9, 12. 1 . 1991 , p. 15 . (") OJ No L 134, 28 . 5 . 1977, p. 53 .0 OJ No L 331 , 2 . 12 . 1988 , p . 1 . No L 140/ 14 Official Journal of the European Communities 4. 6 . 91 yields recorded when the rice was taken into intervention and indicated for each lot in the notice of invitation to tender published by the intervention agency. Regulation and shall immediately inform the Commis ­ sion thereof. It shall inform the Commission each week, through the Management Committee for Cereals , or progress in the sale by invitation to tender. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 6 The Spanish intervention agency shall take all necessary action to ensure compliance with the provisions of this This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission